DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelucci et al. (US 4,555,067).

Regarding claim 1, Angelucci et al. teaches a doffing apparatus that is configured to couple to an automatically guided vehicle (AGV), 10, the doffing apparatus comprising: 
at least one elongate arm, 21, each elongate arm of the at least one elongate arm having a proximal end, a distal end, and a length, wherein at least a portion of each elongate arm of the at least one elongate arm is configured to support at least one bobbin, 13, on the elongate arm; and 
at least one driver, 65, each driver of the at least one driver being configured to move along a respective elongate arm, wherein when at least one bobbin is supported on the respective elongate arm, distal movement of the driver along the respective elongate arm is configured to move the at least one bobbin toward the distal end of the elongate arm.



Regarding claim 3, Angelucci et al. teaches each driver comprises: 
a worm drive comprising a worm wheel, 62, and a worm, 61,wherein the worm extends longitudinally along a corresponding elongate arm, and 
a collar, 65, that is slidable along the corresponding elongate arm, wherein the collar is coupled to the worm so that rotation of the worm causes translation of the collar.

Regarding claim 4, Angelucci et al. teaches a chassis, 20, that is configured to be secured to an upper surface of the AGV.

Regarding claim 5, Angelucci et al. teaches at least one elongate arm comprises first and second elongate arms positioned on opposing sides of the chassis, and wherein the at least one driver comprises first and second drivers, wherein the first driver is configured to move along the first elongate arm, and wherein the second driver is configured to move along the second elongate arm, see figures 1, 2, and 3a.

Regarding claim 6, Angelucci et al. teaches a doffing system comprising: 
an AGV, 10; 
a doffing apparatus that is coupled to the AGV, wherein the doffing apparatus comprises: 

at least one driver, 65, each driver being configured to move along a respective elongate arm to move a bobbin toward the distal end of the elongate arm, wherein when at least one bobbin is supported on the respective elongate arm, distal movement of the driver along the respective elongate arm is configured to move the at least one bobbin toward the distal end of the elongate arm; 
at least one alignment device configured to provide an output indicative of a location of one or more elongate arms with respect to one or more target locations; and 
at least one processor, wherein the at least one processor is configured to: 
receive feedback from the at least one alignment device, 
provide a control signal to cause the AGV to align a first elongate arm of the at least one elongate arm with a receptacle at a loader, and 
cause a first driver of the at least one driver to move a select distance along the length of the first elongate arm, see column 2, line 65 through column 3, line 47.

Regarding claim 7, Angelucci et al. teaches the at least one processor is physically associated with the AGV, see column 2, 65 through column 3, lines 47.

Regarding claim 8, Angelucci et al. teaches the at least one processor is physically associated with the doffing apparatus, see column 2, line 65 through column 3, line 47.

Regarding claim 9, Angelucci et al. teaches the at least one alignment device comprises a laser range detector, 93a, 93b, 94a, and 94b, wherein the laser range detector is configured to: 

receive a reflection of the laser beam from the surface of the one or more target locations; and
 determine a distance from the laser range detector to the surface of the one or more target location based on the received reflection of the laser beam, see figures 3a and 10 and column 3, lines 17-47.

Regarding claim 10, Angelucci et al. teaches a body defining a cylindrical recess, see figure 3a.

Regarding claim 12, Angelucci et al. teaches each driver of the doffing apparatus comprises: 
a worm drive comprising a worm wheel, 62, and a worm, 61,wherein the worm extends longitudinally along a corresponding elongate arm, and 
a collar, 65, that is slidable along the corresponding elongate arm, wherein the collar is coupled to the worm so that rotation of the worm causes translation of the collar.

Regarding claim 13, Angelucci et al. teaches the doffing apparatus comprising a chassis, 20, that is coupled to an upper surface of the AGV.

Regarding claim 14, Angelucci et al. teaches the at least one elongate arm comprises first and second elongate arms positioned on opposing sides of the chassis, and wherein the at least one driver comprises first and second drivers, wherein the first driver is configured to move along the first elongate arm, and wherein the second driver is configured to move along the second elongate arm, see figures 1, 2, and 3a.

Regarding claim 15, Angelucci et al. teaches a system comprising: 

a doffing apparatus that is coupled to the AGV, wherein the doffing apparatus comprises: 
at least one elongate arm, 21, each elongate arm having a proximal end, a distal end, and a length, wherein at least a portion of each elongate arm of the at least one elongate arm is configured to support at least one bobbin on the elongate arm; and 
at least one driver, 65, each driver being configured to move along a respective elongate arm to move a bobbin toward the distal end of the elongate arm, wherein when at least one bobbin is supported on the respective elongate arm, distal movement of the driver along the respective elongate arm is configured to move the at least one bobbin toward the distal end of the elongate arm; 
at least one alignment device configured to provide an output indicative of a location of one or more elongate arms with respect to one or more target locations; and 
at least one processor, wherein the at least one processor is configured to: 
receive feedback from the at least one alignment device, 
provide a control signal to cause the AGV to align a first elongate arm of the at least one elongate arm with a receptacle at a loader, and 
cause a first driver of the at least one driver to move a select distance along the length of the first elongate arm; 
at least one winder, 12, each winder of the at least one winder having a chuck, 25; and 
a computing device comprising at least one second processor and a memory in communication with the at least one second processor, wherein the memory has instructions thereon that, when executed by the at least one second processor of the computing device, cause the at least one second processor of the computing device to: 

cause the chuck to doff a material package onto to the one elongate arm of the doffing apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelucci et al. in view of Focke et al. (US 5,593,107).

Regarding claim 11, Angelucci et al. teaches an alignment device but does not teach the camera.  Focke et al. teaches a doffing apparatus with at least one alignment device comprises a camera that is configured to capture an image having a reference surface therein, wherein the processor is further configured to: receive the image, and determine, based on the image, a position of the doffing apparatus relative to the reference surface, see column 7, lines 9+.  It would have been obvious to one of ordinary skill in the art to use the camera of Focke et al. in the alignment device of Angelucci et al. in order to accurately align the doffing apparatus with the bobbin.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art to Angelucci et al. is considered to be the best prior art but does not teach the robot as part of the system as claimed in claim 16.  As such, claims 16-20 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



19 January 2022